177 F.2d 515 (1949)
M. WITMARK & SONS et al., Appellants,
v.
BERGER AMUSEMENT COMPANY, Incorporated, et al.
No. 13926.
United States Court of Appeals Eighth Circuit.
September 19, 1949.
Louis D. Frohlich, Robert P. Patterson, Herman Finkelstein, New York City, and Thomas Vennum, Minneapolis, Minn., for appellants.
Louis B. Schwartz and Samuel P. Halpern, Minneapolis, Minn., for appellees.
PER CURIAM.
Motion of appellees to dismiss appeal granted and appeal from District Court, 80 F. Supp. 843, dismissed.